Gase 1:18-6f-00427-PGG Decsument $60 Fide@ 28/94/99 PReaa bPS5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

“Vem OF FORFRITURE/

MICHAEL BONANNO, ;
18 Cx, 427 {(PGG)

Defendant.

WHEREAS, on or about June, 15 2018, MICHAEL BONANNO
{the “defendant”), was charged in aa Three-Count Information, 18
Cr. 427 (PGG) (the “Information’}), with bank fraud in violation of
Title 18, United States Code, Sections 1344 and 2 (Count One),
conspiracy to commit bank fraud in violation of Title 18, United
States Code, Section 1349 (Count Two}, and aggravated identity
theft in wiolation of Titie 18, United States Code, Sections 1028A
(a) (1), 1028A(b), and 2 (Count Three);

WHERBAS , the Information included a forfeiture
allegation as to Counts One and Two, seeking forfeiture to the
United States, pursuant to Title 18, United States Code, Section
982 (a) (2) (A), any and all property constituting or derived from
proceeds obtained, directly or indirectly, as a result of the
commission of the offenses, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of the offenses alleged in Counts One

and Two of the Information that the defendant personally obtained;

 
Ease 1:48-6F-60427-PEG Peeument 660 Fided DS9499 PReae S055

WHEREAS, on or about January 28, 2019, the defendant
pled guilty to Counts One and Two of the Tnuformation, pursuant to
a plea agreement with the Government, wherein the defendant
admitted the forfeiture allegation with respect to Counts One and
Two of the Information and agreed to forfeit, to the United States,
pursuant to Title 18, United States Code, Sections 982 (a) (2) (A),
any and all’ property constituting or derived from, proceeds
obtained directly or indirectly, as a result of the commission of
said offense, including but not limited to a sum of money in the
amount of $15,686.22 representing the amount of proceeds traceable
to the commission of the offenses alleged in Counts One and Two of
the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $15,686.22 in United States currency
representing the amount of proceeds traceable to the offenses
charged in Counts One and Two of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offenses charged in Counts One and Two of the Information cannot
be located upon the exercise of due diligence.

If IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S, Berman,

 

 
ee

Ease 1:18-F-00427-PGG Deownent 660 Fike dNOSAS 9 PReEs 105 5

United States Attorney, Assistant United States Attorney, Nicolas
Roos and Danielle R. Sassoon, of counsel, and the defendant, and
his counsel, Hdward Sapone, Esq., that:

i. As a result of the offenses charged in Counts One
and Two of the Information, to which the defendant pled guilty, a
money judgment in the amount of $15,686.22 in United States
currency (the “Money Judgment"), representing the amount of
proceeds traceable to the offenses charged in Counts One and Two
of the Information that the defendant personally obtained, shall
be entered against the defendant.

2. Pursuant to Rule 32.2(b)} (4) of the Federal Rules of
criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, MICHABL
BONANNO, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3, All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational
Criminal Enterprises Unit, One St. Andrew's Plaza, New York, New

York 10007 and shall indicate the defendant’s name and case number.

 

 

 
Ease 1:18-6F-00427-PEG Document 840 Fitted DGSS49 PRgga@ 4105 5

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

6. Pursuant to Rule 32.2(b)(3} of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose Of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas,

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant’ United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

 

 
Ease 1:18-eF-00427-PGG Decument 860 Fided DOSH/99 PRges DDS5

Transnational Criminal Fnterprises Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

9, The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

/ bp/D Wes iq

NICOLAS ROOS/DANIELLE R. SASSOON DATE,
Assistant United States Attorney

One St. Andrew's Plaza

New York, NY 10007

(212)637-2421/1115

MICHAEL BONANNO
By: (2, — [ous

By:

 

 

MICHAFIY BONANNO DATE
By: CE [fo [0
EDWARD SAPONE, ESO. DATE

Attorney for Defendant
ONE PENN PLAZA, SUITE 5315
NEW YORK, NY 10119

SO ORDERED;

f ‘
| iy a : f a
pA fhomdy de dan 28) a0f 7
HONORABLE PAUL G. GARDEPHE DATE
UNITED STATES DISTRICT JUDGE

ri

 

 

 

 

 

 
